Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 – 3 and 5 – 17 are allowable over prior art of record. The prior art of record failed to teach, alone or in combination, an information processing apparatus, comprising: processing circuitry configured to: acquire information regarding a processing content to be performed by a terminal; acquire information regarding a designated time at which the terminal is designated to perform the processing content; acquire a selection of a base time zone from a plurality of time zones including at least a first time zone to which the information processing apparatus belongs and a second time zone to which the terminal belongs, the base time zone being a time zone as a base for setting an execution time at which the terminal performs the processing content; in response to the first time zone being selected as the base time zone, calculate a time difference between the second time zone and the first time zone, and correct the designated time using the time difference to set the execution time in the second time zone at which the terminal performs the processing content; determine whether or not the corrected designated time is a future time output a notification in a case where it is determined that the corrected designated time is not the future time; and transmit an instruction to the terminal to perform the processing content at the execution time in a case where it is determined that the corrected designated time is the future time as claimed in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

JAISON JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/Primary Examiner, Art Unit 2633